Citation Nr: 1142618	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  11-00 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depressive disorder. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for posttraumatic stress disorder. 

5.  Entitlement to service connection for a back disability.

REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1964 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, the Veteran appeared at hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.

A decision on the claims of service connection for a bilateral hearing loss disability, tinnitus, posttraumatic stress disorder, and a back disability are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Depressive disorder, first diagnosed after service, had onset in service. 


CONCLUSION OF LAW

Depressive disorder was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the Board is granting the claim of service connection for depressive disorder, the only claim resolved in this decision, VCAA compliance need not be further addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The service personnel records show that the Veteran served on active duty with the United States Air Force from June 1964 to May 1967.  The Veteran's occupational specialty was loadmaster.

On entrance examination in May 1964, no ear abnormality was noted.  In July 1964, the eardrums were described as normal and the Veteran was qualified for flying duty.  In September and October 1964, there was blood behind the right eardrum and the assessment was right aerotitis. Later in October 1964, the right ear aerotitis had cleared and the Veteran was returned to flying status.

In August 1965, the Veteran complained of an ear block.  Both tympanic membranes were retrenched and injected.  The assessment was barotitis media.   The Veteran was grounded from flying for about two weeks because of the aerotitis media.  In October 1965, the Veteran still had difficulty clearing his ears. 





In March 1966, the chronic ear block was attributed to narrowing of the Eustachian tube bilaterally.  The pertinent finding was narrowing of the Eustachian tube without sufficient passage to permit adequate airflow into the middle ear.  In April 1966, the Veteran was suspended from flying and in June 1966, the Veteran was disqualified from flying.  In November 1966, there was old scarring of the left tympanic membrane.  In May 1967, the diagnosis was narrowing of the Eustachian tube, congenital, bilaterally.  In May 1967 a Medical Board recommended that the Veteran be discharged from service because of Eustachian tube abnormality. And the Veteran was subsequently discharged because of the disability.

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of a psychiatric disorder. 

After service, VA records shown that in March 2009 on an initial behavioral health consultation the Veteran stated that he had been feeling depressed over the last 3 to 4 months.  The diagnosis was major depressive episode, recurrent, moderate.

On VA examination in October 2009, the Veteran stated that his problems began shortly after basic training during a decompression chamber test in which his ears were injured.  He stated that he suffered repeated injuries to his ears during service related to air pressure changes while flying and that he was eventually grounded from flying.  The Veteran described symptoms of subjective distress and a depressed mood due to feeling disgraced and ashamed by his medical discharge.  The diagnosis was depressive disorder.  The VA examiner, a doctor of psychology, expressed the opinion that the Veteran's depressive syndrome was more likely than not caused by or was the result of hearing loss and medical discharge from service due to repeated ear injuries.  






Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).


Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159; 




see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, symptom, treatment, or diagnosis of depression, a psychiatric disorder was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

As the service treatment records lack the documentation of manifestations sufficient to identify a psychiatric disorder and sufficient observation to establish chronicity during service chronicity in service is not adequately supported by the service treatment records.





As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).

After service, the Veteran was diagnosed in March 2009 with depressive disorder.  And on VA examination in October 2009, the diagnosis was depressive disorder.  The VA examiner, a doctor of psychology, expressed the opinion that the Veteran's depressive syndrome was more likely than not caused by or was the result of hearing loss and medical discharge from service due to repeated ear injuries. The VA examiner explained that the Veteran had subjective distress throughout his adult life, relating to the emotional and psychological trauma due his inability to complete his military tour of duty.  As the VA examiner explained the reasons for his opinion, the opinion is probative and favorable to the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

In sum, the service treatment records show the Veteran had recurrent ear problems, resulting in his medical discharge from service, the Veteran has a current diagnosis of depressive disorder, and a VA examiner associated the current diagnosis of depressive disorder to the Veteran's ear problems in service, which lead to the Veteran's medical discharge.  This evidence is uncontroverted.  Accordingly, service connection for depressive disorder is established.  


ORDER

Service connection for depressive disorder is granted.  






REMAND

In May and in September 2011, the Veteran's attorney identified additional VA records pertinent to the claims.  In accordance with 38 C.F.R. § 3.159(c)(2), VA records from the Houston VAMC, the Richmond Outpatient Clinic, the Central Texas Veterans Health Care System (posttraumatic stress support group) should be requested

Additionally, on the claim of service connection for a back disability, the service treatment records show that in April 1965 the Veteran complained of low back pain.  The pertinent finding was muscle spasm in lumbosacral area and the assessment was myositis, evidence of a current back disability, the Veteran's assertion of a possible link between the two, and insufficient competent medical evidence to make a decision on the claim.  Therefore the Veteran should be afforded a VA examination and a nexus opinion should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VA Houston VAMC, the Richmond (Texas) VA Outpatient Clinic, and the Central Texas Veterans Health Care System (posttraumatic stress disorder group therapy records). 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).







2.  Afford the Veteran a VA examination to determine:  

a).  Whether the Veteran has a current low back disability, and if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current back disability, if any, is related to the in-service episode in April 1965 of myositis of the lumbosacral spine. 

In formulating the opinion the examiner is asked to consider the following evidence:

X-rays taken in April 1965 revealed reversal of the normal lordotic curvature of the upper lumbar spine; scoliosis of the lumbar vertebræ with concavity to the left; "bifid" spine deformities in all sacral segments with ossification of the sacral neural spines; and anterior wedging of the L1 interspace.  

In June 2010 the Veteran testified that he fell off of a loading platform while rigging out a jeep in-service.  He testified that he has had problems with his back ever since that incident, but has learned to live with it by watching what he lifts.





If, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are several potential causes, and, if so, identify the potential causes that pertain to the Veteran, when the myositis in service is not more likely than any other to cause the current back disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner.

3.  If additional evidence is obtained, pertaining to posttraumatic stress disorder, then determine whether further development under the duty to assist, including affording the Veteran a VA examination, is needed to decide the claim and proceed accordingly. 

4.  After the above development is completed, adjudicated the claims.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


